Case: 09-50740     Document: 00511099770          Page: 1    Date Filed: 05/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 4, 2010
                                     No. 09-50740
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN CARREON GUERRERO, also known as Juan Carreon-Guerrero, also
known as Juan Careon, also known as Juan Mendez, also known as Juan
Melindez, also known as Juan Carreon, also known as Juan Guerrero, also
known as Juan C. Guerrero, also known as Roberto Martinez, also known as
Jose Perez, also known as Juan Carrean Guerrero, also known as Juan Carreon
G, also known as Juan De Dios Carreon-Guerrero, also known as Juan Guerrero
Carreon,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:09-CR-41-1


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Juan Carreon Guerrero (Carreon) appeals the sentence imposed following
his guilty plea conviction for being unlawfully present in the United States
following removal.        Carreon argues that his sentence of 60 months of

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50740   Document: 00511099770 Page: 2        Date Filed: 05/04/2010
                                No. 09-50740

imprisonment, an upward variance three months greater than the top end of his
guidelines sentence range, was unreasonable because it was greater than
necessary to effectuate the goals of 18 U.S.C. § 3553(a). Carreon acknowledges
that the district court considered proper sentencing factors in fashioning his
sentence, but he asserts that the district court improperly failed to consider his
likely need for rehabilitation.     He maintains that his history of sexual
misconduct reflected a mental or emotional issue and that the sentence was
unreasonable because it did not require diagnosis or treatment for him.
      At sentencing, the district court explained that it based the sentence upon
the § 3553(a) factors of the nature and circumstances of the offense, Carreon’s
personal history and characteristics, and the need to protect the public. It noted
Carreon’s long criminal history, the lewd nature of Carreon’s previous offenses,
and that Carreon had many prior convictions that did not result in additional
criminal history points. While Carreon argues that the district court failed to
take into consideration his need for mental or emotional treatment, Carreon
averred at rearraignment that he did not have mental problems that would
interfere with his understanding of the proceedings, and nothing in the record
indicates that a lesser sentence would have allowed Carreon to receive mental
or emotional treatment that he would not receive while incarcerated. Given the
small extent of the variance, Carreon’s criminal history and propensity to
commit crimes of a sexual nature, and the deference given to district court
determinations regarding § 3553(a) factors, Carreon has not shown that the
sentence constituted an abuse of discretion. See Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Smith, 440 F.3d 704, 708-10 (5th Cir. 2006).
      AFFIRMED.




                                        2